Citation Nr: 0813289	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had service in the Recognized Guerrillas and 
Regular Philippine Army from October 1944 to April 1946.  The 
veteran died in March 2004 and his surviving spouse is the 
appellant in this matter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2004 due to cardiopulmonary 
arrest due to severe pneumonia and congestive heart failure.  

2.  At the time of the veteran's death, he was service 
connected for residuals of shrapnel wounds to the buttocks, 
thigh, and leg involving muscle groups XVII, XIII, and XIV; 
shortening of the right lower extremity; and scars, residuals 
of shrapnel wounds, right leg.  

3.  Cardiopulmonary arrest, pneumonia, and congestive heart 
failure which caused the veteran's death were not manifested 
during his military service or for many years thereafter and 
they were not otherwise related to his service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The July 2004 VCAA letter 
effectively notified the appellant of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
this letter implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
She was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that she may have.

Further, the July 2004 letter was sent to the appellant prior 
to the October 2004 rating decision from which this appeal 
originates.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
service connection for the veteran's cause of death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  To the extent that such notice may be 
deficient in any respect, such as with regard to an effective 
date, the matter is effectively moot in light of the 
following decision which finds that the preponderance of the 
evidence is against the appellant's claim.

The Board further notes that the status of the appellant's 
husband as a veteran has not been contested.  VA has 
adjudicated the appellant's claim based on her husband's 
status as a veteran as defined by 38 C.F.R. § 3.1.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO has obtained all existing medical records identified by 
the appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).

As to any duty to provide a medical opinion on the cause of 
the veteran's death or whether it was linked to service, the 
Board notes that the record clearly shows that the veteran 
died of cardiopulmonary arrest, severe pneumonia, and 
congestive heart failure and there is no indication of these 
disorders until decades after service or any competent 
evidence that suggests a link between the veteran's fatal 
disorders and service.  Under these circumstances, there is 
no duty to obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Analysis

The appellant claims that service connection for the 
veteran's cause of death is warranted.  Specifically, she 
asserts that the veteran was hospitalized because of the gun 
shot wound he had during the war and he complained about it 
until he died.  

The surviving spouse of a veteran who had a service connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service connected disability was 
either the principal or a contributory cause of death.  For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating 
effects of a service connected disability must have made the 
decedent materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as cardiovascular disease, 
including hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

At the time of the veteran's death, he was service connected 
for residuals of shrapnel wounds to the buttocks, thigh, and 
leg involving muscle groups XVII, XIII, and XIV; shortening 
of the right lower extremity; and scars, residuals of 
shrapnel wounds, right leg.

Service medical records do not show pneumonia or 
cardiopulmonary or cardiovascular impairment.  Upon discharge 
in March 1946, the veteran's chest X-ray was negative and his 
cardiovascular system and lungs were normal.  These records 
reflect that he was hospitalized for residuals of grenade 
wound at the right hip (buttock) and thigh.  

A November 1949 report of VA examination notes that findings 
with respect to the veteran's chest was within normal limits.  

A March 2004 Certificate of Death from the Republic of the 
Philippines, Office of the Civil Registrar General, shows 
that the veteran died on March [redacted], 2004 due to 
cardiopulmonary arrest due to severe pneumonia and congestive 
heart failure.

Initially, the Board notes that there has been no assertion 
that cardiopulmonary arrest, pneumonia, or congestive heart 
failure are directly related to combat service. Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

In essence, the appellant maintains that the service 
connected right lower extremity contributed significantly to 
the immediate and underlying death of the veteran because, 
although he never complained about his heart or hypertension 
when he was alive, he always complained about his leg.  The 
Board notes that the veteran's death certificate lists the 
sole causes of death as cardiopulmonary arrest, pneumonia, 
and congestive heart failure.  It is further noted that the 
veteran was hospitalized in January 2004, approximately two 
months prior to his death, and the diagnosis was CVA 
(cerebrovascular accident), probable thromboembolic LMCA 
(left main coronary artery).  

Upon review of the veteran's claims file, the Board notes 
that there is no evidence that the veteran had 
cardiopulmonary arrest, pneumonia, or congestive heart 
failure or symptoms suggestive of these disorders in service.  
The veteran's March 1946 separation examination noted that 
his lungs and cardiovascular system were normal and a chest 
X-ray was negative.  Moreover, there is no evidence of 
complaints or treatment for the veteran's death causing 
disorders until they are listed on the death certificate.  
Cumulatively, the evidence establishes that the fatal disease 
processes were not present in service or within one year of 
separation.

The Board notes that the appellant asserts that the veteran's 
service connected right lower extremity injury caused his 
death.  However, nothing in the record shows that his 
cardiopulmonary arrest due to severe pneumonia and congestive 
heart failure were caused or aggravated by this injury.  
Moreover, the veteran's right lower extremity injury was not 
identified as a principal or contributory cause of death.

In this regard, it is noted that the appellant, as a lay 
person, is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Likewise, the appellant's is 
not competent to render a medical opinion as to the cause of 
the veteran's death.

Given the absence of competent medical evidence linking the 
veteran's death to his active service, the Board finds that 
neither a service connected disability nor the veteran's 
active service is the principal or a contributory cause of 
the veteran's death.  Accordingly, the Board concludes that 
the veteran's death was not due to a service connected 
disability or to his active service.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cause of death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


